Citation Nr: 0912517	
Decision Date: 04/03/09    Archive Date: 04/10/09

DOCKET NO.  07-25 245	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, 
Idaho



THE ISSUES

Entitlement to an initial rating in excess of 30 percent for 
post-traumatic stress disorder (PTSD). 



WITNESS AT HEARING ON APPEAL

Veteran and J.M.



ATTORNEY FOR THE BOARD

Benjamin Diliberto, Associate Counsel



INTRODUCTION

The Veteran had active service from June 1958 to March 1962, 
from June 1965 to June 1966, and from February 1970 to 
November 1981. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2006 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Boise, Idaho, that denied the benefit sought on appeal.  The 
Veteran appealed that decision and the case was referred to 
the Board for appellate review.  


FINDING OF FACT

From the effective date of service connection, the Veteran's 
PTSD is shown to be productive of a disability picture that 
equates to occupational and social impairment with occasional 
decrease in work efficiency and intermittent periods of 
inability to perform occupational tasks (although generally 
functioning satisfactorily, with routine behavior, self-care, 
and conversation normal), due to various symptoms, to include 
depressed mood, anxiety, suspiciousness, brief episodes of 
panic attacks, and sleep impairment; the disability picture 
is without evidence of occupational and social impairment 
with reduced reliability and productivity, due to such 
symptoms as flattened affect, circumstantial, circumlocutory, 
or stereotyped speech, difficulty in understanding complex 
commands, impairment of short- and long-term memory, impaired 
judgment, impaired abstract thinking, and difficulty in 
establishing and maintaining effective work relationships.


CONCLUSION OF LAW

The criteria for an initial rating in excess of 30 percent 
for PTSD were not met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 
& Supp. 2008); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.126, 4.130, 
Diagnostic Code 9411 (2008).  


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Initial Matter

Before addressing the Veteran's claim on appeal, the Board is 
required to ensure that the VA's "duty to notify" and 
"duty to assist" obligations have been satisfied.  See 
38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 
(2008).  

Under 38 U.S.C.A. § 5103(a), VA must notify the claimant of 
the information and evidence not of record that is necessary 
to substantiate a claim, which information and evidence VA 
will obtain, and which information and evidence the claimant 
is expected to provide.  

Also, the VCAA notice requirements apply to all five elements 
of a service connection claim.  The five elements are: 1) 
veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

In a claim for increase, the VCAA notice requirements are the 
type of evidence needed to substantiate the claim, namely, 
evidence demonstrating a worsening or increase in severity of 
the disability and the effect that worsening has on the 
claimant's employment and daily life.  Also, if the 
Diagnostic Code under which the claimant is rated contains 
criteria necessary for entitlement to a higher disability 
rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect of that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the VA must provide at least 
general notice of that requirement to the claimant.  Vazquez- 
Flores v. Peake, 22 Vet. App. 37 (2008).

The VCAA notice, as required by 38 U.S.C.A. § 5103(a), must 
be provided to a claimant before the initial unfavorable 
adjudication by the RO.  Pelegrini v. Principi, 18 Vet. App. 
112 (2004). 

In this case, the RO provided the Veteran with content-
complying VCAA notice on the underlying claim of service 
connection for PTSD by letters, dated in November 2005, 
January 2006, and March 2006.  Where, as here, service 
connection has been granted and an initial disability rating 
has been assigned, the service connection claim has been more 
than substantiated, it has been proven, thereby rendering 38 
U.S.C.A. § 5103(a) notice no longer required because the 
purpose that the notice was intended to serve has been 
fulfilled.  Furthermore, once a claim for service connection 
has been substantiated, the filing of a notice of 
disagreement to the RO's rating of the disability does not 
trigger additional 38 U.S.C.A. § 5103(a) notice.  Therefore, 
further VCAA notice under 38 U.S.C.A. § 5103(a) and § 
3.159(b)(1) is no longer applicable in the claim for a higher 
rating for PTSD.  Dingess, 19 Vet. App. 473; Dunlap v. 
Nicholson, 21 Vet. App. 112, 116-117 (2007); Goodwin v. 
Peake, 22 Vet. App. 128 (2008).

The RO also provided assistance to the Veteran as required 
under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c), as 
indicated under the facts and circumstances of this case.  
The Veteran was afforded a personal hearing at the RO before 
a local hearing officer in September 2007.  The RO has 
obtained VA treatment records.  The Veteran has not 
identified any private medical records for the RO to obtain 
on his behalf.

Further, VA has conducted necessary medical inquiry in an 
effort to substantiate the claim.  38 U.S.C.A. § 5103A(d).  
The Veteran was afforded VA examinations in February 2006 and 
May 2007, to evaluate the nature and severity of the PTSD.  
There is no evidence in the record dated subsequent to the VA 
examinations that shows a material change in the disability 
to warrant a reexamination.  38 C.F.R. § 3.327(a).

The Veteran has not made the RO or the Board aware of any 
additional evidence that needs to be obtained in order to 
fairly decide this appeal, and has not argued that any errors 
or deficiencies in the accomplishment of the duty to notify 
or the duty to assist have prejudiced him in the adjudication 
of his appeal.  Therefore, the Board finds that the RO has 
satisfied the duty to notify and the duty to assist and will 
proceed to the merits of the Veteran's appeal.

II.  Merits of the Claim

The Veteran essentially contends that the evaluation he has 
received for his post traumatic stress disorder (PTSD) does 
not accurately reflect the severity of that condition.  
Disability evaluations are determined by evaluating the 
extent to which a Veteran's service-connected condition 
adversely affects his ability to function under the ordinary 
conditions of daily life, including employment, by comparing 
his symptomatology with the criteria set in the Schedule for 
Rating Disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  
Separate diagnostic codes identify various disabilities and 
the criteria for specific ranges.  VA has a duty to 
acknowledge and consider all regulations which are 
potentially applicable through the assertions and issues 
raised in the record, and to explain the reasons and bases 
for its conclusion.  Schafrath v. Derwinksi, 1 Vet. App. 589 
(1991).  If two disability evaluations are potentially 
applicable, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required by that evaluation.  Otherwise, the lower rating 
will be assigned.  38 C.F.R. § 4.7.  

After careful consideration of the evidence, any reasonable 
doubt remaining will be resolved in favor of the Veteran.  
38 C.F.R. § 4.3.  The Veteran's entire history is reviewed 
when making disability evaluations.  See 38 C.F.R. § 4.1; 
Scafrath v. Derwinksi, 1 Vet. App. 589 (1995).  When an 
initial rating award is at issue, as is the case here, a 
practice known as "staged" ratings may apply.  That is, at 
the time of an initial rating, separate ratings can be 
assigned for separate periods of time based on the facts 
found.  Fenderson v. West, 12 Vet. Ap. 119 (1999). 

In a July 2006 rating decision, the RO granted service 
connection for PTSD, assigning a 30 percent rating effective 
from October 2005, under 38 C.F.R. § 4.130, Diagnostic Code 
9411.  The Veteran appealed that decision in regard to the 
rating assignment.  

Under Diagnostic Code 9411, PTSD is assigned a 30 percent 
rating where there is occupational and social impairment with 
occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks (although 
generally functioning satisfactorily, with routine behavior, 
self-care, and conversation normal), due to such symptoms as: 
depressed mood, anxiety, suspiciousness, panic attacks 
(weekly or less often), chronic sleep impairment, mild memory 
loss (such as forgetting names, directions, recent events). 

The criteria for the next higher rating, 50 percent, are 
occupational and social impairment with reduced reliability 
and productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.  38 C.F.R. § 4.130.

In evaluating psychiatric disorders, the VA has adopted and 
employs the nomenclature in the rating schedule based on the 
Diagnostic and Statistical Manual of Mental Disorders, Fourth 
Edition, of the American Psychiatric Association (DSM-IV).  
See 38 C.F.R. § 4.130.  As such, the diagnosis of a mental 
disorder should conform to DSM-IV.  See 38 C.F.R. § 4.125(a).  
Diagnoses many times will include an Axis V diagnosis, or a 
Global Assessment of Functioning (GAF) score.  The GAF is a 
scale reflecting the psychological, social and occupational 
functioning on a hypothetical continuum of mental health 
illness.  See Carpenter v. Brown, 8 Vet. App. 240, 242 
(1995); Richard v. Brown, 9 Vet. App. 266, 267 (1996).

According to the DSM-IV, a GAF score between 41 and 50 is 
indicative of serious symptoms (e.g., suicidal ideation, 
severe obsessional rituals, frequent shoplifting) or any 
serious impairment in social, occupational, or school 
functioning (e.g., no friends, unable to keep a job); a GAF 
score between 51 and 60 is indicative of moderate symptoms 
(e.g., flat effect and circumstantial speech, occasional 
panic attacks) or moderate difficulty in social, occupation, 
or school functioning (e.g., few friends, conflicts with 
peers or coworkers); a GAF between 61 and 70 is indicative of 
mild symptoms (e.g., depressed mood and mild insomnia) or 
some difficulty in social, occupational, or school 
functioning (e.g., occasional truancy, or theft within the 
household), but generally functioning pretty well, has some 
meaningful interpersonal relationships; a GAF between 71 and 
80 is indicative that if symptoms are present, they are 
transient and expectable reactions to psychosocial stressors 
(e.g., difficulty concentrating after family argument); no 
more than slight impairment in social, occupation, or school 
functioning (e.g., temporarily falling behind in school 
work).

At the time of his initial examination for PTSD in February 
2006, the Veteran had arrived promptly, casually dressed and 
neatly groomed.  The examiner noted that he was initially 
sullen and mildly irritable, but relaxed as the interview 
proceeded.  Speech volume and rate and eye contact were 
within normal limits.  The examiner opined that occasional 
lapses into circumstantial and tangential material were 
likely reflections of an attempt to control the interview 
process, and not hypomania.  The Veteran denied any history 
of hallucinations, compulsions or obsessions, but did report 
being very meticulous and perfectionistic in certain 
activities.  He also reported mild depression and apathy 
lasting a few minutes to a few hours several times a month.  
The Veteran admitted to some suicidal ideation, but denied 
any intent to act on it.  He also reported panic attacks 
lasting a few seconds about eight to ten times a week.  
During these episodes the Veteran experienced increased 
anxiety and confusion.  He also reported difficulties with 
sleep, but admitted to having untreated sleep apnea.  
Intrusive combat memories were also noted two to three times 
a week.  The examiner noted that the Veteran was oriented to 
person, place, and time, and that his logical and abstract 
reasoning was intact.  Memory functioning was within the 
average range.  The Veteran currently took no psychotropic 
medication and reported no desire to try any.  The examiner 
assigned a GAF score of 62.

At the time of a VA examination in May 2007, the Veteran 
reported considerable problems with sleep, but his untreated 
sleep apnea was also noted.  He reported that he was 
distrustful of others, easily irritated, and quick to anger.  
He reported some gaps in his memory and lapses in 
concentration and stated that he had difficulty remembering 
names.  He also reported frequent nightmares pertaining to 
service.  The examiner noted that the Veteran came to the 
interview casually dressed and neatly groomed, but walked 
with a labored gait.  The examiner also noted that the 
Veteran was alert and fully oriented.  Nothing was observed 
to suggest the existence of delusions, hallucinations, or any 
other symptoms indicating psychosis.  Memory was grossly 
intact within the context of the interview.  The Veteran 
demonstrated an adequate fund of general knowledge.  Speech 
was spontaneous and delivered at a normal rate and rhythm.  
The examiner noted that the Veteran made considerable efforts 
to dominate and direct the interview, but was generally able 
to participate in appropriate social dialogue.  The Veteran's 
thinking seemed normal from the perspective of productivity, 
relevance and coherence.  The examiner determined that the 
Veteran's responses on the Personality Assessment Inventory 
were considered invalid due to marked over reporting of 
symptomatology and reporting combinations of symptoms that 
are atypical in bonafide clinical patients but often seen in 
individuals attempting to feign serious psychiatric 
disorders.  The examiner also found that the Veteran was 
independent in his activities of daily living, able to carry 
out complex activities, and fully capable of participating in 
ordinary social interactions.  He noted that the Veteran was 
retired and not seeking employment.  The Veteran did not take 
any medications for depression, anxiety, PTSD, or any other 
psychiatric disorder.  The examiner assigned a GAF score of 
62.

VA outpatient records show that the Veteran attended group 
and individual counseling sessions, where he has reported 
such problems as sleeping difficulties, nightmares, tiredness 
during the day, and intrusive thoughts.  This was detailed by 
his counselor in a June 2007 report.

Based on the foregoing clinical findings on outpatient and 
examination reports, including GAF scores, and despite the 
persistent assertions of the Veteran to the contrary, the 
Board concludes that the Veteran's PTSD is productive of mild 
to moderate impairment, and that his currently assigned 30 
percent rating is the most appropriate evaluation in 
recognition of such impairment.  At no time during the period 
in this appeal had the Veteran's disability picture met or 
approximated the criteria for a rating greater than 30 
percent.  He did report some suicidal ideation and other 
symptoms, but the majority of reported PTSD symptoms are 
fully contemplated by the current 30 percent rating.  The 
Veteran has not been noted to have such symptoms as flattened 
affect, circumstantial, circumlocutory or stereotyped speech, 
difficulty in understanding complex commands, impairment of 
short- and long-term memory, or impaired abstract thinking.  
Both examiners assigned GAF scores of 62.  A review of all 
evidence provided was completed, and evaluation was based on 
the overall assessment of that evidence.  

Therefore, based on the record, the Board is unable to find 
that the PTSD disability picture more nearly approximates the 
criteria for a higher rating at any time during the period 
covered by this appeal.  In that regard, the Board has given 
consideration to the propriety of "staged ratings" for the 
PTSD over the period of time since service connection became 
effective.  See Fenderson v. West, 12 Vet. App. 119 (1999).  
However, the Board concludes that the evidence shows that the 
Veteran's PTSD is appropriately rated with a 30 percent 
evaluation from the effective date of service connection in 
October 2005 and throughout the appeal period.

The Veteran has submitted numerous statements challenging the 
validity of his VA examinations.  The Board finds, however, 
that each VA examiner was competent to render a medical 
opinion regarding the Veteran's symptomatology, and there has 
been no evidence presented to show otherwise.  The Board is 
entitled to assume the competency of a VA examiner.  See 
Hilkert v. West, 12 Vet. App. 145, 151 (1999).  Furthermore, 
the "appellant bears the burden of persuasion to show that 
such reliance was in error."  Hilkert, 12 Vet. App. at 151, 
aff'd, 232 F.3d 908 (Fed. Cir. 2000); see also Berger v. 
Brown, 10 Vet. App. 166, 169 (1997).  The Veteran has not 
pointed to any evidence in the record that would cast doubt 
on the examiners' competency, nor is the Board aware of any 
such evidence.  Cf. Ashley v. Derwinski, 2 Vet. App. 307 
(1992).

Similarly, the Veteran's belief that RO adjudicators and VA 
employees were biased against him or inclined to deny his 
claim is not supported by the record.  Absent something more 
than the Veteran's own belief, there is nothing upon which 
the Board can conclude that the RO was predisposed to deny 
his claim or was otherwise biased against him, or that he was 
discriminated against.  Accordingly, the Board finds that the 
Veteran's allegation is without merit. 

In sum, there is no basis for a higher schedular rating for 
the Veteran's PTSD under any code of the VA's Rating Schedule 
(38 C.F.R. Part 4).  As the preponderance of the evidence is 
against the claim for a higher rating, the benefit-of-the-
doubt rule does not apply.  38 U.S.C.A. § 5107(b).  

The potential application of various provisions of Title 38 
of the Code of Federal Regulations have also been considered, 
but the record does not present such "an exceptional or 
unusual disability picture as to render impractical the 
application of the regular rating schedule standards."  
38 C.F.R. § 3.321(b)(1).  For example, the Veteran has not 
been hospitalized for his PTSD.  Furthermore, the record does 
not suggest that his PTSD causes marked interference with 
employment.

While the Board is precluded by regulation from assigning an 
extraschedular rating under 38 C.F.R. § 3.321(b)(1) in the 
first instance, the Board is not precluded from considering 
whether the case should be referred to the Director of VA's 
Compensation and Pension Service.  For extraschedular 
consideration, there must be a comparison between the level 
of severity and symptomatology of the service-connected 
disability with the established criteria found in the rating 
schedule for that disability.  If the criteria reasonably 
describe the claimant's disability level and symptomatology, 
then the claimant's disability picture is contemplated by the 
rating schedule, and the assigned schedular rating is, 
therefore, adequate, and no extraschedular referral is 
required.  Thun v. Peake, 22 Vet. App. 111 (2008).  

In this case, comparing the Veteran's disability level and 
symptomatology to the Rating Schedule, the degree of 
disability for the PTSD is contemplated by the Rating 
Schedule and the assigned schedular rating is, therefore, 
adequate, and no referral for an extraschedular rating is 
required.  


							(ORDER ON NEXT PAGE)


ORDER

An initial rating in excess of 30 percent for PTSD is denied.



____________________________________________
Debbie A. Riffe
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


